DETAILED ACTION
This communication is a Final office action on the merits. Claims 1-14, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2007/0046893).
Regarding claim 11, Freeman et al. discloses an apparatus comprising:
a strap (7, 1, 8) having a first and second end (15, 16), the strap having a length (Fig. 1 as shown);
a first assembly comprising a circular male portion (17, Fig. 3D) and a rotatable pivot plate with a leash hole (Fig. 1B as annotated below) and a second assembly comprising a female portion (18, Fig. 3D) and a rotatable pivot plate with a leash hole (Fig. 3D as annotated below), wherein each end of the strap is configured to form a facing section (15, 16) for receiving one of the assemblies (Fig. 1B as shown), the male and female portions for releasable engagement with one another (the snap structure shown in Fig. 3d provides releasable engagement) and one of the first and second assemblies engaging one facing section of the strap and the other of the first and second assemblies engaging the other facing section so as to lay in a common plane when releasably joined (Fig. 1B as shown), the first and second assemblies rotatable, one with respect to the other, about a common axis of rotation (the snap structure of Fig. 3D is capable);
wherein the rotatable pivot plates rotate with respect to their respective male and female portions about the common axis of rotation (Fig. 1B shows wherein elements are aligned and capable of rotating about a common axis).

    PNG
    media_image1.png
    604
    715
    media_image1.png
    Greyscale

Regarding claim 12, Freeman et al. further discloses a leash (Fig. 1B as annotated above).

Regarding claim 14, DeBien further teaches wherein the first and second assemblies each include a post configured to prevent the rotatable plates from separating from the male and female portions thereof (Fig. 1B as annotated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. in view of Jain (US 2007/0236650) and Bauerly (US 2005/0161570).
Regarding claim 1, Freeman et al. discloses an apparatus comprising:
a strap (7) having a first and second end, the strap having a length (Fig. 1 as shown);
a first assembly comprising a circular male portion (17, Fig. 3D) and a second assembly comprising a female portion (18, Fig. 3D), at least one of the portions engaged with the first end of the strap (strap 7 is engaged at a first end with male portion 17), the two portions for releasable engagement and configured so as to lay in a common plane when releasably joined, the two portions rotatable when joined, one with respect to the other, about a common axis of rotation (Fig. 3D as shown wherein the snap joining members are capable of rotatable joining); and
wherein the two portions are configured to be release from each other without a user having to engage either of the portions (the snap structure shown in Fig. 3D would not require a user for release).
Freemen et al. disclose wherein the strap is a chain (Paragraph 20, line 6) but fail to disclose a swivel assembly, engaged to one or both of the assemblies, the swivel assembly configured to rotate independent of rotation of either the male or female portion on the strap, and wherein the common axis of rotation is aligned with the length of the strap.
Jain teaches an apparatus wherein a chain is a ball chain (230; Fig. 2 as shown). Bauerly teaches wherein ball chain assemblies are able to swivel (Paragraph 70, lines 13-14).
From this teaching of Jain and Bauerly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ball chain that swivels that is aligned with the end fasteners to limit twisting and tangling of the strap when in use.

Regarding claim 7, Freeman et al. further disclose wherein at least one end of the strap has a facing portion configured to receive one of the assemblies (15, 16; Fig. 3D as shown).

Regarding claim 8, the combination device of Freeman et al., Jain et al. and Bauerly et al. further disclose wherein one of the male or female portions attaches directly to the swivel assembly and the other of the male or female portions attached to the strap (the arrangement of strap and distal ends would result in the claimed arrangement).

Allowable Subject Matter
Claims 2-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose wherein a swivel assembly includes a loop and a fastener, the fastener for engaging the loop and one of male or female portions, wherein the two portions are configured to be released from each other without a user having to engage either of the portions in combination with all the limitations in independent claim 9.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677